DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         KAREN SACCHETTI,
                             Appellant,

                                     v.

              BENIHANA NATIONAL OF FLORIDA, CORP.,
                            Appellee.

                              No. 4D18-1103

                              [March 21, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. CACE 15-021245
(21).

  Chad E. Levy of Law Offices of Levy & Levy, P.A., Sunrise, for appellant.

  Ingrid H. Ponce and Bayardo E. Aleman of Stearns Weaver Miller
Weissler Alhadeff & Sitterson, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.